Title: From John Quincy Adams to Abigail Smith Adams, 30 June 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 21.
St: Petersburg 30. June 1811.

I have now to acknowledge the receipt of your number 6. dated 22. February, brought by the Henry Captain Harris; a vessel of which we had heard nearly a Month since, and which has at length arrived after a passage from Boston of 100 days.—The arrivals from America now crowd upon one another in multitudes which I am afraid will prove not very profitable to many of the adventurers.—From Quincy we have yet nothing later than 4. March; but letters and newspapers have been received by other Americans here to the beginning of May.
The Massachusetts election appears to agitate the Americans in Europe almost exclusively; of all the other Elections going on at the same time in many parts of the Union, I see paragraphs in the newspapers, but hear not a syllable from any other Quarter—But American Federalists in this City have received letters from their friends in London and in Gothenburg, in high exultation, announcing the Election of Mr: Gore by a majority of more than three thousand votes—other Americans of different politics contest the validity of this return, and affirm that Mr: Gerry and Mr Grey have been re-elected, though by a reduced majority compared with that of the last year.—Why this extreme anxiety and concern for the Massachusetts Election?—Is it Mr: Gore, for whose elevation all this enthusiasm is harboured?—I think it by no means difficult to account for—There is much foreign hope and fear involved in these Massachusetts Elections—All the rest—even New-York are despaired of—But the Massachusetts federal politicians have got to talk so openly and with such seeming indifference, not to say readiness of for a dissolution of the Union; they are so valiant in their threats of resistance to the Laws—they seem so resolute for a little experiment upon the energy of the Union and its Government, that in the prospects of a War with America, which most of the British Statesmen now at the helm, consider as in the line of wise policy, they and all their partizans calculate boldly and without concealment or disguise upon the co-operation of the Massachusetts federalists—The Massachusetts Election therefore is a touchstone of national principle, and upon its issue may depend the question of peace and War between the United States and EnglandHowever hostile a British Ministry may feel against us, they will never venture upon it untill they can depend upon an active co-operation with them, within the United States,—It is from the New-England federalists alone that they can expect it, and from them they will doubtless received it—From the same view of the subject, though prompted by very opposite feelings, I too take a deep interest in the Massachusetts Elections—I have known now, more than seven years the projects of the Boston faction against the Union—They have ever since that time at least been seeking a pretext and an occasion for avowing the principle—The people however have never been ready to go with them; and when in the Embargo time they did for a moment get a majority with them, they only verified the old proverb about setting a beggar on horse-back—Mr: Quincy has been at the pains now of furnishing them with a new pretext, which will wear no better than its predecessors—Mr Quincy should not have quoted me as an authority for a dissolution of the Union—He may be assured it is a doctrine that never will have my sanction.—It is my attachment to the Union, which makes me especially anxious for the result of the Massachusetts Elections—They are a contest of life and death for the Union—If that Party are not ultimately put down in Massachusetts as completely as they already are in New-York and Pennsylvania, and all the Southern and Western States, the Union is gone—Instead of a nation coextensive with the North-American Continent, destined by God and Nature to be the most populous and most powerful People, ever combined under one social compact; we shall have an endless multitude of little insignificant clans and tribes, at eternal War with one another, for a rock or a fish-pond, the sport and fable of European Masters and oppressors.
Let me turn to your letter—The President had informed me of that which you had written to him, and of which you have now sent me a copy—The consequence was that on the 4th: day of January last I received his permission, communicated to me by the then Secretary of State, to return home—The time however was left at my own option, and more than a month afterwards I received a private Letter from him (of the same date) with that of my official leave to go home) urging me to stay, if I could without making too great a sacrifice of my private interest.—From the 4th: of January it was for more than five Months physically impossible for me to embark for America—for although the river broke up rather earlier in the season than usual, the 10th: of this month was the day upon which the first vessel bound to the United States sailed from Cronstadt—But besides this, on the 4th: of January, we were but just aware of another cause of detention, which might continue, untill it would be too late to embark during this year’s navigable season, and which if so, would detain us untill June 1812—I suppose you know why I say it might detain us, and why I yet say it may detain us untill that time—We were and are looking forward to an uncertain period—it may be longer or shorter—It may even now still terminate in time to make it possible for us to embark this year—But this is not our natural expectation—I did therefore instantly determine, at all Events to stay though it should be at my own cost and in my capacity as a private individual—I wrote so to the President, and waited for the next incident. That proved to be my appointment as a Judge; and it is said, the appointment of a successor to me here—The condition of my family remains the same—I cannot go—I have declined the seat on the Bench, and I am patiently waiting the arrival of my successor—I know that your letter to the President was written from the tenderest and most affectionate concern for myself and my family—And I see that our letters to you on our first arrival here, fully justified all your alarm, on the foundation of which you wrote—Happily for me, in fixing my establishment here, I did finally resolve to break through all the trammels of immemorial usage and indispensable extravagance—I did buckle it down to the very edges of my means—I make no debts—and shall make none, if I can go home immediately upon the cessation of my public character—A year of expence without compensation, and with the additional burthens of an increased family, must inevitably encroach upon my Estate in America; but excepting that I shall sink no Capital—
You enquire what my illness in March and April of last year, mentioned in one of my former letters, was—It was complicated—A very severe cold, with an excessive inflammation of one eye—A broken shin (how it came I never knew) which fretted and inflamed untill it laid up my leg for a fortnight—A nervous fever, caught by keeping late hours, by surfeiting banquets, and by the harrassing vexations incident to my situation at that time—My letter from which you sent the President an extract, gave you a general idea of them—the details would be manifold, and tedious—All together they confined me to my bed and chamber about a Month, since which time I have enjoyed my health and Spirits remarkably well.—We have kept house more than a year, very comfortably, and allowing for suitable sacrifices of Vanity very agreeably.—We have Society, both European and American, as much as we desire, and may have more when we please—I have had official business enough to do to occupy all my time, it is perhaps not business of such high importance and deep responsibility as an ambitious man might wish to be charged with; but I am not an ambitious man—My coming here was not of my own seeking—But after having accomplished a Voyage of 6000 miles—nearly half of which was a Baltic Navigation in October, I have no special eagerness to return through the same risks, with a family so much more unfitted to encounter them—The worthy friends of mine who began by charging me with meddling to exclude American Commerce, have now changed their Notes—The Mission to Russia now needs nothing but “a vigilant officer of the Customs”; and Mr: A. is admitted to have discharged its duties sufficiently—If I am suited to the service, the service is assuredly suited to me—From the instant that the public interest shall be deemed to be accommodated by my recall, I would if possible fly from here upon the wings of the winds—But for me—I want no other Office, at home or abroad—I must indeed go home to my children and my Parents, without unnecessary delay; but do you think when I do come home that I shall be suffered to live in Peace?
My father laughs at me and says “it is a terrible thing to be a man of so much importance”—I think he will have the pleasure of another laugh at my consequential airs, when he reads what I have written to him and to you, with regard to publications from my letters—But although I have suggested their inconvenience, I do sincerely thank you for that which you did allow—the motive is entitled to all my gratitude, and the effect, my justification from an infamous calumny appears to have been complete.
I shall procure and send you the sheeting and linnens according to your orders; and I will if possible send them out, by our old friend the Horace, which has found the way to Cronstadt again, unexpectedly—This letter I mean to send by the Palafax Captain Welsh, but she goes so immediately after the receipt of your letter that I shall not be able to procure the Articles to go by her.—We have been suffering nearly a week from the excessive heat of the weather—The Sun is eighteen hours and a half of the twenty-four above the horizon, and the night is scarcely cooler than the day—My blessing to my boys.
A.